Citation Nr: 1442552	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-04 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance at a higher rate of 100 percent under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to May 2010.  He had commissioned service for the Reserve Officer Training Corps (ROTC) from May 14, 2005 to May 14, 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the St. Louis Education Center dated in September 2011 which awarded the Veteran Chapter 33 educational assistance at the 60 percent level.



FINDINGS OF FACT

1.  The Veteran served on active duty from May 2005 to May 2010 and he had commissioned service for ROTC from May 14, 2005 to May 14, 2009.  

2.  The first 4 years of the Veteran's active duty service were required to satisfy the service obligation of his ROTC program under 10 U.S.C.A. § 2107; such service of 1,462 days is specifically excluded from active duty service for the purpose of administration and payment of benefits under the Post-9/11 GI Bill. 

3.  The Veteran has 382 days of qualifying active duty for Post-9/11 GI Bill purposes.


CONCLUSION OF LAW

The criteria for payment of Post-9/11 GI Bill educational assistance at a rate higher than 60 percent have not been met, as the four years of obligated service pursuant to 10 U.S.C.A. § 2107 were properly excluded for qualifying active duty.  38 U.S.C.A. §§ 3301, 3311, 3313 (West Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  However, the United States Court of Appeals for Veterans Claims (Court) has held that these notification provisions do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the present matter, VA's duty to notify is outlined under 38 C.F.R. § 21.1031(b) and the duty to assist is outlined under 38 C.F.R. § 21.1032.  The Board finds that VA fulfilled its duty to notify the Veteran.  A September 2011 letter advised the Veteran of the evidence and information necessary to establish eligibility to Chapter 33 educational assistance benefits and other education benefits.  The Veteran was notified of the pertinent law and regulations and was advised as to how his Chapter 33 service dates were calculated.  The Veteran has not argued that VA failed to comply with the duties as set forth in 38 C.F.R. § 21.1031 or identified any prejudice.  There is no indication or argument that any notification deficiencies resulted in prejudice or otherwise affected the essential fairness of the proceedings.  Rather, the Veteran has had a meaningful opportunity to participate in the adjudication. 

With regard to the duty to assist, there is no indication or argument that any outstanding records are necessary for a fair adjudication of the Veteran's claim.  As discussed below, the available service records are sufficient to determine the nature of the Veteran's relevant periods of service.  A VA examination is not necessary due to the nature of the claim. 

The primary evidence is contained in the Veteran's education file.  The education file verifies the Veteran's periods of service.  Although his complete paper claims file remains at the RO, the Board has also reviewed his Virtual VA paperless claims file (a highly secured storage system).  There are no other documents in that file that are pertinent to the issue on appeal.  The Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The Board also points out that in this case, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  VA's duties to notify and assist and the comparable educational assistance provisions, do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim; thus, any deficiency of notice or of the duty to assist constitutes harmless error. 

Law and Regulations

The educational assistance program under Chapter 33, Title 38, of the United States Code (or the Post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  38 C.F.R. § 21.9500 (2013).  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2013) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2013). 

VA promulgated provisions for eligibility for this benefit based on certain qualifying periods and types of active duty service.  See 38 U.S.C.A. §§ 3301-24 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9520 (2013).  An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and: (a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,- (1) Continues on active duty; (2) Is discharged from service with an honorable discharge; (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) Is released from service characterized as honorable for further service in a reserve component; or (5) Is discharged or released from service for- (i) A medical condition that preexisted such service and is not determined to be service-connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; or (b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520 (2013).

38 C.F.R. § 21.9505 provides that for the purposes of this subpart (governing the administration and payment of educational assistance under 38 U.S.C. Chapter 33 (Post 9/11 GI Bill)), the following definitions apply: Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304. 

38 C.F.R. § 21.9505 provides that active duty does not include: (1) Full-time National Guard Duty performed under 32 U.S.C. orders;  (2) Any period during which the individual- (i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve;  (3) A period of service- (i) Required by an officer pursuant to an agreement under 10 U.S.C. 2107(b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. 4348, 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607.  38 U.S.C.A. § 3301 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9505 (2013). 

Analysis

The Veteran participated in a Senior Reserve Officer Training Corps (ROTC) scholarship and, as such, received financial assistance while earning an approved baccalaureate degree, pursuant to 10 U.S.C.A. § 2107.  He completed his undergraduate degree program in 2005, and entered the U.S. Navy for active duty service on May 14, 2005.  He remained on active duty until May 31, 2010, a period of 5 years and 17 days.  See 38 U.S.C.A. § 2107(b)(5). 

In February 2010, the Veteran applied for Post-9/11 GI Bill educational assistance for pursuit of an advanced degree program to commence after his release from active duty.  In March 2010, he was furnished a certificate of eligibility from VA, stating he was entitled to receive 100 percent of the benefits payable under the Post 9-11 GI Bill program, based on creditable service of 5 years and 17 days.  In August 2011, VA received the Veteran's enrollment certificate from the University of Michigan.  In September 2011, the Veteran was furnished a certificate of eligibility from VA, stating he was entitled to receive 60 percent of the benefits payable under the Post 9-11 GI Bill program, based on creditable service of 382 days.  The Veteran appealed this decision.   

The Veteran contends that he is entitled to Chapter 33 benefits at the rate of 100 percent, rather than 60 percent.  He asserts that he relied upon the March 2010 certificate of eligibility which indicated that he was eligible for the Post 9-11 GI Bill benefits at the 100 percent rate with the Yellow Ribbon Program.  The Veteran asserts that he relied upon the March 2010 letter, quit his job, and moved 600 miles to enroll as an out of state student at the University of Michigan Law School.  The Veteran states that after he started his education, VA changed his benefit status.  He asserts that he should keep his original benefit status at 100 percent with the Yellow Ribbon Program because he was not at fault in VA's miscalculation and because he has relied so heavily on VA's initial calculation of his education benefits in March 2010.  See the September 2011 and the March 2012 statements.  

All contracts, and their conditions, pertaining to actual military service are governed by the Department of Defense (DoD) and the branches of service concerned, and VA has no authority to interfere with DoD's application and interpretation of its own laws and regulations.  The Board also observes that the pertinent law requires that for appointment as an ROTC cadet, the cadet must agree that, at the discretion of the Secretary of the military department concerned, he will accept an appointment, if offered, as a commissioned officer, and that, if he is commissioned as a regular officer he must serve on active duty for four or more years.  10 U.S.C.A. § 2107(b)(5)(A). 

Moreover, VA law is absolutely clear on this point.  Basic eligibility for Post-9/11 GI Bill educational assistance is established for an individual who, commencing on or after September 11, 2001, completes the minimum length of honorable active duty service.  38 U.S.C.A. § 3311(b)(8); 38 C.F.R. § 21.9520.  In general, the amount of educational assistance payable under the Post-9/11 GI Bill is based on the aggregate length of creditable active duty.  38 U.S.C.A. § 3313(c); 38 C.F.R. § 21.9640(a).  The Veteran had 5 years and 17 days of active duty. 

However, certain periods of service are specifically excluded from qualifying active duty service.  Specifically, a period of service on active duty as an officer pursuant to an agreement under section 2107(b) of title 10 shall not be considered a part of the period of active duty on which an individual's entitlement to educational assistance under Chapter 33 is based.  38 U.S.C.A. § 3311(d)(1); 38 C.F.R. § 21.9505, Active Duty, (3)(i).  Section 2107(b) of title 10 requires that for appointment as an ROTC cadet, the cadet must agree that, at the discretion of the Secretary of the military department concerned, he will accept an appointment, if offered, as a commissioned officer, and that, if he is commissioned as a regular officer he must serve on active duty for four or more years.  10 U.S.C.A. § 2107(b)(5)(A).

Thus, the Veteran's initial 4-year period of active service as a commissioned officer must be excluded from the aggregate service required to establish entitlement to Post-9/11 GI Bill benefits.  An officer's period of obligated active duty after ROTC is specifically excluded by law, whereas the period covered by the contract of an enlisted soldier (who has not received the benefit of educational assistance from the military prior to active duty) is not excluded.  It must be pointed out that in both types of situations, the individuals concerned chose to agree to the terms of the contracts. 

Therefore, the Veteran's initial four years of active duty as a commissioned officer was properly excluded from the service countable for Post-9/11 GI Bill benefit purposes.  The remaining 382 days of qualifying active duty service entitles him to 60 percent of the maximum rate (i.e., at least 90 days but less than 12 total months of active duty).  38 U.S.C.A. § 3313(c)(7); 38 C.F.R. § 21.9540(a). 

The Board notes that VA is permitted to revise a decision regarding education benefits if there is clear and unmistakable error in the decision.  See §§ 3.105(b) and 21.4003(a) (2013).  Under the applicable law and regulations, VA has the authority to revise an earlier decision if the law or the facts were incorrectly applied and this resulted in undebatable error.  In the present matter, VA has the authority to revise the March 2010 certificate of eligibility which incorrectly calculated the education benefits award. 

The Board regrets that the Veteran was misinformed by VA, but the Board is bound by the applicable law and regulations when determining a claim for VA benefits.  Unfortunately, there is no provision for benefits based on the Veteran's arguments of equity, fairness, or that he relied on the information originally supplied by VA to his detriment.  The Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-441 (1998); Harvey v. Brown, 6 Vet. App. 416,425 (1994). 

The Secretary of VA, however, has discretionary equitable power to provide relief, and the Veteran is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant his claim on an equitable basis.  See 38 U.S.C.A. § 503; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-306 (1992).  The Board also notes that if the error by VA creates an overpayment of educational assistance, the Veteran does have the option of requesting a waiver of the overpayment.  See 38 C.F.R. §§ 1.957, 1.962, and 21.9695 (2013). 

The Board is bound by the applicable law and regulations.  See 38 U.S.C.A. § 7104(c).  In this case, the Veteran's initial 48 months of active duty is explicitly excluded from creditable active duty service under the law and regulations governing eligibility for the Post 9/11 GI Bill.  Accordingly, based on the evidence of record and the Veteran's contentions, there is no legal basis by which the Veteran's claim for a higher rate of payment can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to Post-9/11 GI Bill (Chapter 33) educational assistance at a rate higher than 60 percent is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


